Chief Justice Robertson
delivered the Opinion of the Court.
The only question in this case, is whether, after verdict, an indictment is good which charges the accused with keeping a tippling house — “ not under pretence of keeping a tavern.”
“ Without having obtained license to keep a tavern,” would have been .more appropriate, and .less liable to criticism or objection. But if the- accused made no “pretence of keeping a tavern,” surely the manifest inference was, that he had no license to keep a tavern.
And we are clearly, therefore, of the opinion that, according to the sixth section of the act of 1831, the indictment in this case is good, and that a verdict of guilty upon it, authorized the judgment, as rendered, for the cumulative penalty of sixty dollars, denounced by that section, for keeping a tippling house, “without obtaining a license'’'1 to keep a tavern.
Wherefore the judgment is affirmed.